UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1444


SUSAN ENGLER,

                 Plaintiff − Appellant,

           and

JACQUELINE HAMRICK; ANTOANNA ROMANIUK,

                 Plaintiffs,

           v.

HARRIS CORPORATION,

                 Defendant − Appellee,

           and

HARRIS RF COMMUNICATIONS DIVISION (HARRIS RFCD),

                 Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:11-cv-03597-GLR)


Argued:   September 16, 2015                 Decided:   October 8, 2015


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
ARGUED: James R. Klimaski, KLIMASKI & ASSOCIATES, P.C.,
Washington, D.C., for Appellant.    Lynn E. Calkins, HOLLAND &
KNIGHT, LLP, Washington, D.C., for Appellee. ON BRIEF: John P.
Racin, Lynn I. Miller, KLIMASKI & ASSOCIATES, P.C., Washington,
D.C., for Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In    this    Title    VII    action       Susan   Engler     claims      that   her

former employer, Harris Corporation (“Harris”), discharged her

as part of a reduction in force (“RIF”) because she complained

to   Harris       management       about     gender     discrimination          in    the

workplace.     The    district       court        entered    summary      judgment     in

Harris’s     favor,     concluding         that     Engler    failed      to    present

sufficient     evidence       to    establish        that    Harris’s      legitimate,

nondiscriminatory       reasons      for    dismissing       her   were    pretextual.

Finding no error, we affirm.

                                           I.

                                           A.

     On September 5, 2006, Engler began working for Harris as a

first-level       contracts    manager       in    Harris’s    Columbia,       Maryland

office. Harris is a defense contractor and communications and

information technology company headquartered in Rochester, New

York. Harris hired Engler to support the Communications Security

Products (“CSP”) group within the company’s RF Communications

Division (“RFCD”). Engler is the only contracts manager ever

employed in the Columbia office. Harris created the position

anticipating an increase in CSP business from U.S. Department of

Defense contracts.

     During the first year of her employment, Engler created an

informal      meeting      group     called        “Women     in    Business.”        The

                                            3
organization served as a support system for female employees

seeking career advancement within the company. In August 2008,

several women in the group asked Engler to speak with RFCD’s

president     Dana        Mehnert      about          “mistreatment             by        the    male

employees.” J.A. 1116-17. Engler relayed the grievance to her

immediate supervisor Paul Wilson, who subsequently brought the

issue   to    Mehnert’s         attention.            Mehnert       ordered          an     internal

investigation of the matter in March 2009.

      Meanwhile,      CSP’s      anticipated           surge       in    Defense          Department

business     failed      to    materialize.           RFCD   reported           a    thirty-seven

percent drop in sales for the first three quarters of 2009. From

January 2009 to March 2009, RFCD decreased its projected revenue

for the upcoming fiscal year by nearly $200 million. In May

2009, RFCD forecast a $230 million reduction in revenue from

Department of Defense contracts. J.A. 198.

      In light of these economic challenges, Harris executives

determined that “significant restructuring” through the use of a

RIF   was    necessary.         J.A.   199.       Harris          considered             1,900   RFCD

employees     for        inclusion     in      the       RIF.           To   evaluate            those

individuals,       Harris       utilized          a     process          known       as      Banding

Analysis, which organized employees according to job function

and   assigned      scores       associated           with    a     number          of    criteria:

customer     and      program       experience,              job        performance,             skill

criticality        and        versatility,            technical           and        professional

                                              4
knowledge,     leadership     skills,      and       anticipated       contributions.

J.A.    627.   After   the    Banding     Analysis         identified     the    layoff

selections,       Harris      conducted         an        additional      statistical

investigation known as Adverse Impact Analysis to confirm that

the Banding Analysis did not have a disproportionate effect on a

protected class.

       Harris considered two RFCD contracts managers for inclusion

in the RIF -- Engler and a male senior contracts manager from

the Rochester office. Harris executives believed it economically

imprudent to retain both positions; other personnel were capable

of absorbing any work that could not be accomplished by a single

manager. The contracts manager in Rochester held a position one

level    senior   to   Engler,     received       a    higher      Banding    Analysis

score, and had at least two more years of experience.

       Ultimately, Harris dismissed a total of 179 employees as a

result    of   the     RIF.   Ninety-seven           of    those    employees      were

involuntarily released -- seventy-one men and twenty-six women.

Engler was one of six people, four men and two women, discharged

from the Columbia office. J.A. 628.

                                          B.

       In her Title VII suit Engler pressed claims of age and

gender   discrimination       as   well    as    retaliation       on   the     part   of

Harris for Engler’s complaints to her immediate supervisor about

gender discrimination in the Columbia office. The district court

                                          5
granted summary judgment to Harris on all counts. On appeal,

Engler challenges only the district court’s decision to award

summary judgment to Harris on her retaliation claim. We review a

district court’s grant of summary judgment de novo, viewing all

facts and reasonable inferences therefrom “in the light most

favorable to the party opposing summary judgment.” Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 601

(1986)   (internal        quotation       marks   omitted);       see     Smith    v.

Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014).

                                         II.

     Title    VII    prohibits      an    employer      from    “discriminat[ing]

against any of [its] employees . . . because [the employee] has

opposed any practice made an unlawful employment practice by

[Title   VII].”     42    U.S.C.   §    2000e-3(a)      (2012).   Plaintiffs      can

prove    Title      VII     violations         either     through       direct     or

circumstantial evidence of retaliatory animus. The basic proof

schemes for discriminatory and retaliatory animus are much the

same. See Adams v. Anne Arundel Cnty. Pub. Sch., 789 F.3d 422,

430 (4th Cir. 2015). In this case Engler did not offer direct

evidence of retaliation, and the district court thus assessed

her claim under the familiar McDonnell Douglas framework. See

McDonnell    Douglas      Corp.    v.    Green,   411 U.S. 792     (1973).   The

initial burden rests on the plaintiff to make out a prima facie

case of discrimination or, as in this case, of retaliation by

                                          6
demonstrating       “(1)    engagement    in    a   protected         activity;     (2)

adverse employment action; and (3) a causal link between the

protected activity and the employment action.” Coleman v. Md.

Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2004). If the

plaintiff    does     so,    the     burden    shifts    to     the    employer      to

articulate    a     legitimate,       nondiscriminatory         reason        for   its

action. McDonnell Douglas, 411 U.S. at 802. The plaintiff is

then   afforded     an     opportunity    to   prove     that    “the        legitimate

reasons offered by the defendant were not its true reasons, but

were pretext for discrimination.” Tex. Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 253 (1981).

       Even assuming arguendo that Engler can demonstrate a prima

facie case of retaliation, we agree with the district court that

Engler   failed     to     present    sufficient     evidence         that    Harris’s

nondiscriminatory reasons for firing her -- Harris’s economic

reversals and Engler’s declining performance -- were pretextual.

The Supreme Court has made clear that to be pretextual, a reason

must be false and wrongful animus must be “a but-for cause of

the challenged employment action.” Univ. of Tex. Sw. Med. Ctr.

v. Nassar, __ U.S. __, 133 S. Ct. 2517, 2532-34 (2013); see

Foster v. Univ. of Maryland-Eastern Shore, 787 F.3d 243, 253

(4th Cir. 2015). Engler has not satisfied that requirement.

       Engler asserts that she was terminated because she raised

concerns    about    gender    discrimination       in   the    Columbia        office.

                                         7
This bare assertion fails to create an issue of triable fact. As

the district court noted, “the CSP group, for which Engler was

hired to provide support, was experiencing a downward trend in

projected revenue and profit.” Engler, 2014 WL 1370320 at *6.

Indeed, management had forecast a nearly $200 million decline in

revenue for fiscal year 2010. Ante at 2. No less than 179 men

and women were laid off. Engler has not put forth any evidence

showing     that       Harris’s     poor    financial        outlook    was      a    bogus

projection or that terminating her employment was anything other

than a legitimate business decision of a company that had fallen

on hard times. See Birkbeck v. Marvel Lighting Corp., 30 F.3d
507, 513 (4th Cir. 1994) (employment discrimination statutes are

“not intended to obstruct the ability of a commercial enterprise

to   make       necessary      adjustments        in    the     face        of   economic

challenges.”).

     Moreover,         “Engler’s     declining     performance         in    the      months

preceding        the     RIF   is    well       documented      in     various         email

communications.” Engler, 2014 WL 1370320 at *7. From late 2008

until     the     RIF,    Harris     management        expressed       concerns        about

Engler’s        productivity,       efficiency,        and    willingness        to     work

effectively with co-workers and customers. This court has made

clear that “[j]ob performance . . . [is] widely recognized as

[a] valid, non-discriminatory bas[is] for any adverse employment



                                            8
decision.” Evans v. Techs. Applications & Serv. Co., 80 F.3d
954, 960 (4th Cir. 1996).

       Furthermore, “Engler offers no evidence to establish that

the Banding Analysis was not consistently employed as to all

employees considered for the RIF.” Engler, 2014 WL 1370320 at

*7. Engler has failed to place into genuine dispute her belief

that   she    deserved       a     higher     score    in     the     Banding      Analysis

categories     or    that     on    a   comparative         basis     she    was    a     more

deserving candidate for retention than the contracts manager who

was    not    dismissed.         Simply     put,      the     contracts      manager        in

Rochester “was the better qualified candidate for the position

sought” -- he had more experience, a more senior position, and a

better Banding Analysis score than Engler.                          Evans, 80 F.3d at

960;   see    also   id.     at    960-61     (“It    is    the     perception       of    the

decision maker which is relevant, not the self-assessment of the

plaintiff.”).

       Finally, “Harris employees located in the Rochester office

absorbed     Engler’s      duties,      and    no    contracts      manager        has    been

hired or assigned to the Columbia office since the RIF.” Engler,

2014 WL 1370320    at    *8.    The    fact     that     other    employees         could

assume additional tasks only bolsters Harris’s contention that

Engler’s     position        was    expendable.        See,     e.g.,       Roge    v.    NYP

Holdings, Inc., 257 F.3d 164, 171 n. 2 (2d Cir. 2001). While

Engler suggests that it would ultimately have been more cost-

                                              9
effective       to     retain    her   position       and   terminate       a    different

employee in her stead, this court is not empowered to second-

guess    an    employer’s       personnel      decisions      so     long   as    they    are

based on something other than discrimination. See DeJarnette v.

Corning,       Inc.,    133 F.3d 293,   299    (4th     Cir.    1998)      (“when    an

employer articulates a reason for discharging the plaintiff not

forbidden by law, it is not [the court’s] province to decide

whether the reason was wise, fair, or even correct”).

                                          III.

     Based substantially on the reasons given in the district

court’s       opinion,    we    affirm   the       judgment    entered      in    favor   of

Harris on Engler’s Title VII retaliation claim. *

                                                                                  AFFIRMED




     * The court denies Harris’s motion to redact a portion of
the oral argument.


                                              10